DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The door arrangement (10) is not shown (para [0051]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The phrase “aimed” should be “armed” in para [0062]
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamatani et al. (US 5,738,303).
In re. claim 1, Hamatani teaches a door arrangement for an aircraft segment, which door arrangement comprises: a passenger door (14), a fuselage portion (12) accommodating the passenger door (fig. 1), wherein the passenger door is movable relative to the fuselage portion between a raised position and a lowered position (col. 3, ln. 66-67), and a girt bar (16) for arming and disarming an emergency slide (col. 6, ln. 46-55), which girt bar is connectable by means of a connecting arrangement (fig. 2) to at least one of the passenger door (14) or to the fuselage portion (12), wherein the connecting arrangement comprises a mechanism (22) which is configured to, during arming of the emergency slide, actuate a locking mechanism (42) of an engagement device (18) fastened (via bolts (36)) to the fuselage portion (12) (fig. 2), such that the girt bar is fixed in a decouplable manner to the engagement device (fig. 6).
In re. claim 2, Hamatani teaches the door arrangement according to claim 1, wherein at least one of: the mechanism of the connecting arrangement is configured to connect the girt bar to the passenger door in a disarmed state of the emergency slide (figs. 3-4), or the engagement device of the connecting arrangement is configured to connect the girt bar to the fuselage portion in an armed state of the emergency slide (fig. 6).

In re. claim 4, Hamatani teaches the door arrangement according to claim 1, wherein the connecting arrangement is configured to, during the arming of the emergency slide, hold the girt bar positionally fixed relative to the passenger door situated in the lowered position (fig. 6).
In re. claim 5, Hamatani teaches the door arrangement according to claim 1, wherein the mechanism (22) comprises a holding element (70) which is fastened to the passenger door (fig. 2) and which is rotatable about a first rotary axle relative to the passenger door between a holding position (fig. 4) and a release position (fig. 6), wherein the holding element is configured, in the holding position, to connect the girt bar to the passenger door (fig. 4) and is configured, in the release position, to release the girt bar (fig. 6), and wherein the holding element comprises at least one of: a receiving portion (94) which is arranged in a region of a first end of the holding element and which is configured to receive the girt bar, and hold the girt bar in a position relative to the passenger door (figs. 4 and 6), when the holding element is situated in the holding position in a disarmed state of the emergency slide (fig. 4), or a first actuation portion (84) which is arranged in a region of a second end of the holding element (fig. 2) and which is configured to actuate the locking mechanism (42) of the engagement device (18) (fig. 5) such that the girt bar is fixed in a decouplable manner (fig. 6) to the engagement device when the holding element is rotated about the first rotary axle relative to the passenger door from the holding position into the release position during the arming of the emergency slide (figs. 4 and 6).
In re. claim 6, Hamatani teaches the door arrangement according to claim 5, wherein the receiving portion (94) of the holding element comprises a second actuation portion (86) which is 
In re. claim 7, Hamatani teaches the door arrangement according to claim 5, wherein the mechanism (20) comprises an arresting element (60) which is fastened to the passenger door (fig. 2) and which is rotatable about a second rotary axle relative to the passenger door (about axle (62)) between at least one arresting position (figs. 3-4) and a decoupled position (figs. 5-6), wherein the arresting element is configured, in the arresting position, to arrest the holding element (70) in the holding position (figs. 3-4) and is configured, in the decoupled position, to permit a rotation of the holding element about the first rotary axle (figs. 5-6), and wherein the arresting element comprises: a first arresting device (96) which is arranged in a region of a first end of the arresting element (fig. 2) and which is configured to engage with a complementary second arresting device (90, 92) of the holding element (70) in order to arrest the holding element in at least one of the holding position (figs. 3-4) or the release position (figs. 5-6) when the arresting element is situated in the arresting position, or a decoupling device (102) which is arranged in a region of a second end of the arresting element (fig. 3) and which is configured to, during the lowering of the passenger door, abut against an abutment surface (54), which is formed on the engagement device (18), to rotate the arresting element (60) about the second rotary axle from the arresting position into the decoupled position (figs. 3-6).
In re. claim 8, Hamatani teaches the door arrangement according to claim 5, which furthermore comprises: an activation device (24) which is configured to activate the arming and disarming of the emergency slide (col. 4, ln. 18-20), wherein the activation device is configured to 
In re. claim 9, Hamatani teaches the door arrangement according to claim 1, wherein the engagement device comprises a holding portion (40) in which a receiving recess is formed (fig. 4), wherein the receiving recess is configured to receive the girt bar (fig. 6).
In re. claim 10, Hamatani teaches a door arrangement according to claim 1, wherein the locking mechanism of the engagement device comprises: a lock apparatus (42) which is rotatable about a third rotary axle (46) between an unlocking position (fig. 3) and a locking position (fig. 6), wherein the lock apparatus is configured, in the unlocking position, to permit a decoupling of the girt bar from the engagement device (figs. 3-4), and is configured, in the locking position, to fix the girt bar to the engagement device (fig. 6), and a blocking mechanism (84) which is configured to at least one of: during the arming of the emergency slide, be actuated by the mechanism to block the lock apparatus in the locking position (fig. 5), or during the disarming of the emergency slide, be actuated by the mechanism to eliminate the blocking of the lock apparatus in the locking position (fig. 3).
In re. claim 11, Hamatani teaches the door arrangement according to claim 10, wherein the lock apparatus (42) is configured to, during the lowering of the passenger door in a disarmed state of the emergency slide, interact with the girt bar such that the lock apparatus is rotated from the unlocking position into the locking position (figs. 3-4).
In re. claim 12, Hamatani teaches the door arrangement according to claim 10, wherein the lock apparatus comprises at least one of: a first lock arm (portion engaging with corner (86)) (fig. 3) which extends from the third rotary axle (46) and which is configured to engage over the girt bar in a lowered state of the passenger door (fig. 6).
.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647